Citation Nr: 0910437	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to September 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  A Travel Board hearing was held at 
the RO in September 2006.

The Veteran contends that in-service herbicide exposure while 
on active service caused his subsequently diagnosed diabetes 
mellitus.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), reversing a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with Haas and appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

In May 2008, the Federal Circuit reversed the Court's earlier 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir.2008) cert. denied --- U.S. ----, 77 
U.S.L.W. 3267 (Jan. 21, 2009).  VA's Office of General 
Counsel advised the Board that, because the Court concluded 
in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 (2007), 
that all claims at VA subject to the original Haas stay will 
remain stayed until mandate issues in the Federal Circuit's 
decision in Haas, such claims should not be adjudicated until 
mandate issues at the Federal Circuit.  Accordingly, the 
Veteran's claim of service connection for diabetes mellitus 
as due to herbicide exposure was stayed in September 2007 and 
he was notified of the Haas stay that same month.  Because 
VA's Office of General Counsel recently advised the Board 
that, as the Haas litigation has concluded, VA may proceed to 
adjudicate claims previously subject to the Haas stay, the 
Board will proceed to adjudicate this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service personnel records do not show that 
his service included in-country duty or visitation in 
Vietnam.

3.  The Veteran's diabetes mellitus, which first manifested 
many years after service, was not incurred in service and was 
not caused by claimed in-service herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2004 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his diabetes mellitus to active service, evidence 
documenting his claimed in-country service in Vietnam, and 
noted other types of evidence the Veteran could submit in 
support of his claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below, the evidence is against granting 
service connection for diabetes mellitus, including as 
secondary to herbicide exposure.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2004 VCAA notice was provided prior to June 2004 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Accordingly, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file.

In a February 2009 Appellant's Brief, the Veteran's service 
representative contended that treatise evidence and deck logs 
discussing enemy action off the shores of Vietnam involving 
the Veteran's ship, U.S.S. TURNER JOY, corroborated the 
Veteran's contention that he served in-country in Vietnam.  
As will be explained below, however, the Federal Circuit held 
in Haas v. Peake, 525 F.3d. 1168 (Fed.Cir. 2008) cert. denied 
--- U.S. ----, 77 U.S.L.W. 3267 (Jan. 21, 2009), that such 
service does not constitute service in Vietnam for VA 
purposes.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
explained below, because there is no evidence of in-service 
herbicide exposure, no examination is necessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that he was exposed to herbicides during 
active service on board U.S.S. TURNER JOY when this ship 
participated in "brown water" naval operations and naval 
gunfire support off the coast of Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

A review of the Veteran's service treatment records indicates 
that he was not shown to have diabetes mellitus during active 
service.  At his enlistment physical examination in April 
1964, the Veteran denied any relevant medical history.  
Clinical evaluation was normal except for two scars.  On 
periodic physical examination on May 6, 1965, the Veteran's 
urinalysis was negative for albumin and sugar.  On periodic 
physical examination on May 29, 1965, the Veteran denied any 
relevant medical history.  Clinical evaluation was unchanged.  
At a discharge and reenlistment physical examination in 
January 1969, the Veteran's urinalysis was negative for 
albumin and sugar.  These results were unchanged at the 
Veteran's separation physical examination in September 1974.

In response to a request from the RO for the Veteran's dates 
of service in Vietnam, the National Personnel Records Center 
(NPRC) notified VA in February 2003 that it was unable to 
determine whether the Veteran had in-country service in the 
Republic of Vietnam.  NPRC confirmed that the Veteran served 
on board U.S.S. TURNER JOY which was in the official waters 
of the Republic of Vietnam from February 22 to 25, 1970.

When he filed his claim of service connection for diabetes 
mellitus in February 2004, the Veteran attached a Meritorious 
Unit Citation which had been awarded to him while he was a 
member of the crew of U.S.S. TURNER JOY during active 
service.  This citation noted that U.S.S. TURNER JOY had 
participated in "combat operations off the coasts of North 
Vietnam and the Republic of Vietnam" from March 28, 1968, to 
September 15, 1968, and engaged in "Naval Gunfire Support 
Task Unit operations."  During these operations, U.S.S. 
TURNER JOY was exposed repeatedly to hostile enemy fire from 
"known coastal defense batteries" and "maneuvering, each 
time, safely out of range of the offending shore batteries 
while providing effective, silencing, counterbattery fire."  
The Veteran also attached a copy of certain of his service 
personnel records showing that his awards included the Combat 
Action Ribbon, Vietnam Service Medal (1 Silver Star & 2 
Bronze Stars), Vietnam Campaign Medal, and Vietnam Cross of 
Gallantry.  

In statements on a signed VA Form 21-4138 date-stamped as 
received by the RO in March 2004, the Veteran contended that 
he had been on board U.S.S. TURNER JOY when it had provided 
gunfire support for troops in Vietnam from November 1966 to 
June 1967 (52 days of gunfire support), March to September 
1968 (99 days of gunfire support), November 1969 to May 1970 
(79 days of gunfire support), and January to August 1971 (70 
days of gunfire support).  The Veteran also contended that he 
had served as a bodyguard for his captain and commodore "any 
time they had to go ashore for meetings.  I was also on the 
boarding party where we would search waterborne craft for 
arms smuggling."  He also contended that U.S.S. TURNER JOY 
steamed as close as 50 yards from the shore of Vietnam.

A review of deck logs from U.S.S. TURNER JOY for various 
dates from August to December 1965, December 1966, January to 
April 1967, and May to July 1968 provided by the Veteran show 
that this ship patrolled frequently off the shores of 
Vietnam.  These logs confirm that U.S.S. TURNER JOY 
participated in naval gunfire support operations off the 
coast of Vietnam in December 1965.  These deck logs also show 
that U.S.S. TURNER JOY was steaming off the coast of Vietnam 
in the II Corps area of South Vietnam in December 1966 and 
January 1967.  In February 1967, U.S.S. TURNER JOY was 
steaming off the coast of the I Corps area of South Vietnam 
and participated in naval gunfire support operations in that 
area.  In March 1967, U.S.S. TURNER JOY was steaming in the 
Sea Dragon operations area of the Tonkin Gulf, North Vietnam.  
That same month, U.S.S. TURNER JOY conducted shore 
bombardment off the coast of North Vietnam.  In April 1967, 
the deck logs indicate that U.S.S. TURNER JOY was 
"dispatched to investigate a contact close to shore" and 
commenced firing on a waterborne landing (WBL) craft.  U.S.S. 
TURNER JOY also conducted shore bombardment off the coast of 
North Vietnam in April 1967.  U.S.S. TURNER JOY was steaming 
off the coast of Vietnam in the II Corps area of South 
Vietnam again in April 1968.  U.S.S. TURNER JOY was steaming 
along the coast of North Vietnam to the Gulf of Tonkin and 
off the coast of the I Corps area of South Vietnam in May 
1968.  In June 1968, U.S.S. TURNER JOY  participated in naval 
gunfire support operations off the coast of Vietnam in the I 
Corps area of South Vietnam.  In July 1968, U.S.S. TURNER JOY 
steamed along the coast of Vietnam at the demilitarized zone.  
In August 1968, U.S.S. TURNER JOY steamed along the I and II 
Corps areas of South Vietnam and participated in naval 
gunfire support operations.

A review of the Veteran's post-service medical records shows 
that he was diagnosed as having diabetes mellitus in March 
2004.  On VA outpatient treatment in August 2004, the Veteran 
reported that he was feeling well.  His blood sugar had been 
in the 130-140 range.  The assessment included non-insulin 
dependent diabetes mellitus which was well controlled.  

In statements on his January 2005 VA Form 9, the Veteran 
contended that he had served in the inland waters of Vietnam 
when his ship docked in Da Nang harbor, Vietnam, to take on 
fuel and ammunition.  

Following VA outpatient treatment in May 2006, the assessment 
included diabetes.

The Veteran testified at his September 2006 Travel Board 
hearing that he never actually stepped foot in Vietnam or 
served on land in Vietnam.  He also testified that his ship 
could not go up river in Vietnam but it had entered Da Nang 
harbor for fuel & ammunition.  He contended that his ship 
steaming in to Da Nang harbor was "brown water" naval 
service establishing that he had in-country service in 
Vietnam.  

Attached to the February 2009 Appellant's Brief was 
information from the Internet on U.S.S. TURNER JOY.  This 
information indicates that, while participating in naval 
bombardment off of North Vietnam on April 7, 1967, 
U.S.S. TURNER JOY was hit by return fire but not seriously 
damaged.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus, including as secondary to herbicide 
exposure.  Initially, the Board notes that the Veteran's 
service personnel records do not show that he had in-country 
service in Vietnam such that his in-service herbicide 
exposure cannot be presumed and diabetes mellitus could not 
be related to active service on a presumptive service 
connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board 
acknowledges that the Veteran's service personnel records 
show that he served on U.S.S. TURNER JOY during active 
service.  The deck logs from U.S.S. TURNER JOY show that this 
ship participated in naval gunfire support operations off the 
coast of Vietnam while the Veteran was on board.  There is no 
evidence in these records that the conditions of the 
Veteran's active service on board U.S.S. TURNER JOY 
"involved duty or visitation in the Republic of Vietnam."  
The Veteran himself conceded at his September 2006 Board 
hearing that he had never set foot in Vietnam or had served 
on land in Vietnam.  He also conceded that U.S.S. TURNER JOY 
could not travel up river in Vietnam but asserted instead 
that a visit to Da Nang harbor in Vietnam by this ship 
constituted "brown water" naval service establishing his 
in-country Vietnam service.  Despite the Veteran's 
assertions, his active service does not meet the regulatory 
definition of in-country service in Vietnam found in 
38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal 
Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 
(Fed.Cir.2008) cert. denied --- U.S. ---, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (upholding as permissible VA's regulatory 
interpretation of "service in Vietnam" as requiring in-
country duty or visitation in Vietnam).  Because the 
Veteran's active service did not involve duty or visitation 
in Vietnam, his in-service herbicide exposure cannot be 
presumed.  Absent evidence of in-service herbicide exposure, 
the presumption of service connection for diseases (including 
diabetes mellitus) based on herbicide exposure is not 
applicable.  See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran also is not entitled to service connection for 
diabetes mellitus on a direct service connection basis.  The 
Board acknowledges that the Veteran's service personnel 
records indicate that he had active honorable combat service 
in Vietnam.  The Veteran's service treatment records show, 
however, that he did not have diabetes mellitus during active 
service.  It appears that the Veteran first was shown to have 
diabetes mellitus in March 2004, or almost 30 years after his 
service separation in September 1974, and that his current 
diabetes mellitus is well controlled.  Thus, the Board finds 
that service connection for diabetes mellitus on a direct 
service connection basis also is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


